Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the front strap and back strap each terminating in a “closed, permanent, and non-adjustable” loop. The original drawings show loops 306 and 406 and they are clearly depicted as closed loops. The original drawings and written description fail to show or describe just how the loops are closed and thus fail to support the idea that the loops are “permanent” and “non-adjustable”.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LoPresti, Jr. (US 5,908,206 A) in view of Mendillo (US 4,015,762 A) and Fuller, Sr. (US 2014/0361059 A1).
Regarding claim 1, LoPresti discloses a sling (Figure 10) for supporting a child carrier (child carrier not currently claimed in combination) against a user, comprising: an elongated sling body (middle portion of 46, Figure 10) configured to rest against and cover a shoulder of the user (as shown in Figure 10) and comprising a front strap (right portion of 46, Figure 10) terminating in a front loop (34b) and a back strap (left portion of 46, Figure 10) terminating in a back loop (34a) extending therefrom; the front strap configured to cross the chest of the user and having a front attachment mechanism (50/38b) separating the front strap into a front strap sling end including a front strap sling end first portion (right portion of 46, Figure 10) extending from the sling body (middle portion of 46, Figure 10) and a front male attachment member (50) carried by the front strap sling end first portion and a front strap sling carrier end (34b) having a front female attachment member (38b); the back strap (left portion of 46, Figure 10) configured to cross the back of the user and having a back attachment mechanism (52/38a) separating the back strap into a back strap sling end including a back strap sling end first portion extending from the sling body and a back female attachment member (52) carried by the back strap sling end first portion and a back sling carrier end (34a) having a back male attachment member (38a) carried by the back strap sling carrier end; wherein the front strap sling carrier end is removably coupled to a first side of the child carrier (child carrier still not currently claimed in combination) by: wrapping the front strap sling carrier end around a first portion of the child carrier, passing the front strap sling carrier end through the front loop, and attaching the front female attachment member to the front male attachment member; and wherein the back strap sling carrier end is removably coupled to a second side of the child carrier by: 13Attorney Docket No. 5175.01USO2 wrapping the back strap sling carrier around a second portion of the child carrier, passing the back strap sling carrier end through the back loop, and attaching the back male attachment member to the back female attachment member (nothing in the design of LoPresti would physically prevent a user from using the straps and loops of LoPresti in the manner only functionally claimed).
LoPresti fails to disclose the front strap and back strap each terminating in a closed, permanent, and non-adjustable loop. LoPresti teaches that the adjustable loops (34a,34b) are formed with a sliding buckle (36a,36b) rather than passing a free end through a permanently closed loop but fails to disclose any criticality to such design of adjustable loop formation. Mendillo teaches that it was also know in the art to provide an adjustable loop at the end of sling by passing a free end of a sling strap through a permanently closed loop (loop 14 sewn at 16) at an end of the sling (see Figures 4-5). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced the adjustable loop design of LoPresti with the adjustable loop design of Mendillo as mere design choice between known adjustable loop designs, to eliminate the need for the extra sliding buckle in order to potentially reduce manufacturing costs, and to provide a loop that is self-adjusting for a quicker attachment to the skis or object being carried. These benefits would have been understood and expected by a person of ordinary skill in the art through their own available knowledge and reasoning.
LoPresti also fails to disclose the front male attachment member (50) being adjustably carried on the front strap sling end and the back male attachment member (38a) being adjustably carried by the back strap sling carrier end. Figure 8 of LoPresti shows what one of ordinary skill in the art would understand to be stitch lines at the point of buckle attachment which do not allow for adjustment of the buckle along the strap. Figure 5A of Fuller shows what one of ordinary skill in the art would understand to be a buckle (42) adjustably attached to the end of a strap (41) that allows the length of the strap (41) or position of the buckle along the strap to be adjusted. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced some or all of the buckle-to-strap attachments of LoPresti with adjustable attachments like that of Fuller, the motivation being to allow the user to customize the positions of the buckles along the respective straps.
Regarding claim 2, LoPresti discloses the sling of claim 1, wherein the front attachment mechanism and the back attachment mechanism are side release buckles (see Figures).  
Regarding claims 3 and 4, LoPresti discloses the sling of claim 1, wherein the front attachment mechanism and the back attachment mechanism are hook and loop mechanisms/strips (see “VELCRO hook and loop fasteners may also be utilized to couple strap 46 to the wrist straps” in col. 3 lines 18-22).
Regarding claim 6, LoPresti discloses the sling of claim 1, wherein the lengths of front sling end and back carrier end are adjustable (via 48 and 36a).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LoPresti, Jr. (US 5,908,206 A) in view of Mendillo (US 4,015,762 A) and Fuller, Sr. (US 2014/0361059 A1) as applied above, further in view of Puff (US 5,203,482 A) and Cartwright (US 8,998,045 B2).
Regarding claim 5, LoPresti as modified above includes the sling of claim 1, but fails to disclose wherein the elongated sling body further comprises at least one elastic edge. Puff teaches that it was already known in the art for a sling like that of LoPresti to include a wider sling portion (1) between two sling strap portions (2) that can spread around the user’s shoulder, distribute the load, and securely position the strap. Cartwright teaches a shoulder strap expandable sling portion (110) like that of Puff made from elastic material (see “elastomeric” in col. 3 line 64). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the LoPresti sling with an expandable wider sling portion between two strap end portions, the motivation being to better distribute the load on the user’s shoulder, as taught by Puff, and to have made the wider sling portion, which would include its edges, from elastic, where such material construction was already known in the art, as taught by Cartwright. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
8.	Applicant’s arguments filed 10/18/22 have been fully considered and are persuasive but are also moot in view of the new grounds of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	11/1/22